Title: From Thomas Jefferson to Henry Champion, 16 February 1787
From: Jefferson, Thomas
To: Champion, Henry



Sir
Paris Feb. 16. 1787.

On receipt of the letter you were so kind as to write me, I wrote to M. Limozin to make enquiry for the box of plants which was the subject of the letter with which I troubled you. He called on Capt. Sionville of the packet the Courier de l’Europe, who informed him he did bring such a box of plants, that having forgot from whom he received them and for whom they were intended, and there being, as he thinks, no address on the box, he had delivered them to Monsr. Berard of L’Orient. I must therefore pray you, Sir, to apply to Mr. Berard for them and to forward them to me by the Diligence, taking measures to prevent their being  stopped at any of the Douanes by the way. Any expence which has attended or which shall attend them I will thankfully repay. I shall set out in three days for the South of France, but Mr. Short, my secretary, will receive all dispatches in my absence and forward them to me. He will receive also this box of plants and dispose of them according to my directions. I have the honour to be Sir your most obedt. humble servt.

Th: Jefferson

